PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/850,358
Filing Date: 26 Mar 2013
Appellant(s): Vogler, Ulrich



__________________
Alex R. Sluzas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 20 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12 June 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	In regards to the rejection of claims 1, 3-6, 8-10, 13-14, and 16-22 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph, as being indefinite stemming from the interpretation of “an adjusting device … to adjust the feed force” as invoking 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph, the Appellant argues beginning at the heading 2. Applicant’s Response on page 12 of the Appeal Brief that the term “adjusting device” has a sufficiently definite meaning as the name for the structure that performs the function. In support of this argument, the Appellant filed a declaration on 6 April 2020, and the Appellant also asserts at pages 12-13 of the Appeal Brief that, “In this case, when read in light of the specification, the term “adjusting device” has a sufficiently definite, structural meaning in the relevant art.”
	The Appellant’s arguments are not persuasive, and the declaration under 37 CFR 1.132 filed 6 April 2020 is insufficient to overcome the rejection of claim 1 and its dependent claims under 35 USC 112, second paragraph, as set forth in the Office action mailed 12 June 2020. As explained in the Office action mailed 12 June 2020, the term “adjusting device” meets the three-prong test to be interpreted as invoking 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph. The Appellant’s arguments that interpretation under 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph, is improper are not persuasive for three reasons: (1) the present specification does not make clear that the term “adjusting device” is the name of some particular structure; (2) the term “adjusting device” is not a term used in a different function that the “adjusting device” as  described in the application as originally filed. The examiner addresses each of these points in order.
First, it is not clear from the specification that “adjusting device” is the name of some particular structure. No structure of the “adjusting device” is described in the specification, and the drawings fail to show any structural details of the “adjusting device” (instead, the “adjusting device” is merely shown as box “36” in Fig. 1). Further, Fig. 1 shows the adjusting device “36” as being separate from the force storage element “40”. Fig. 1 thus suggests to one of ordinary skill in the art that the adjusting device “36” is not contained within or part of the force storage element “40”, but is instead some separate structure. As a result, one of ordinary skill in the art would not understand the disclosed “adjusting device” as being a structure contained by the force storage element “40”, as would be the case if the adjusting device were, e.g., a valve within a cylinder as suggested by the Appellant at paragraph 10 of the declaration. Therefore, the present specification provides no indication that the term “adjusting device” refers to some particular structure. Additionally, as discussed in more detail below, the specification as originally filed teaches that the “adjusting device” performs must perform the function of urging the second tool part into an operating position, whereas the structures of the “adjusting device” described in the Appellant’s declaration do not perform this function. 
Second, the examiner conducted a search of prior art to determine if the phrase “adjusting device” is established in the art as referring to some particular structure for adjusting a feed force. The examiner’s prior art search determined that “adjusting device” is not a term known in the art as indicating some particular structure for adjusting a feed force. To provide a few examples of the results of the examiner’s search, US Pub. No. 2002/0062900 A1 to Couillard et al. discloses an “adjusting even though a hydraulic cylinder is a structure known in the art for adjusting a feed force of an anvil toward a first tool part (see adjusting device “24” of US Pat. No. 5,944,924 to Engle et al. and adjusting device “32” of US Pat. No. 4,693,771 to Payet et al. as two such examples). In summary, since the phrase “adjusting device” is not well known in the art to indicate some specific structure(s) for adjusting a feed force, and since a hydraulic cylinder known in the art for adjusting a feed force is prohibited from being considered as an “adjusting device” as used in the claim 1, one of ordinary skill in the reading the specification would not understand the term “adjusting device” as being the name of some particular structure, such as a screw or valve as asserted by the Appellant. 
Third, the declaration filed 6 April 2020 asserts, “The present specification provides enough context such that the term “adjusting device” would be understood by a person of ordinary skill in the art to have a well-defined structure in the claimed device.” (See paragraph 7 of the declaration.) However, this argument is not persuasive because the declaration asserts that one of ordinary skill in the art would understand the “adjusting device” to perform a different function than the “adjusting device” as described in the application as originally filed. The Appellant’s argument, in order to be considered persuasive, would require that one of ordinary skill read the application as originally filed, and then understand the “adjusting device” as being some structure that performs a different function but not a position of the second tool part," (emphasis added) and, "the adjusting device is not a means for an actively controlled movement in a defined range". However, the adjusting device being incapable of adjusting the position of the second tool part as asserted by the declaration is in fact contradicted by the application as originally filed. [As an aside to aid in understanding, the terms ‘moving element’ and ‘adjusting device’ as used by the Appellant in the application as originally filed refer to the same structure. For example, claim 1 as originally filed introduces “a moving element”, and in the amendment of 12 March 2018 the Appellant replaced the term “moving element” with “adjusting device”, indicating that the two are one and the same. Thus, the description of the “moving element” in the original application describes the “adjusting device”. ] The originally filed application describes the ‘’adjusting device” as urging the second tool part into an operating position (see originally filed claim 1, which using the term ‘moving element’, and see also claim 1 as later amended to attribute the same functionality to the ‘adjusting device’). Thus, the Appellant previously claimed that the adjusting device urges the second tool part into the operating position. Indeed, even the synonymous use of “adjusting device” and “moving element” suggests that the “adjusting device” performs a moving function. So, beginning with the specification as originally filed throughout prosecution until the amendment of 6 April 2020, the Appellant asserted that the “adjusting device” is a structure that produces movement of the second tool part by urging the second tool part into the operating position, yet the declaration now asserts that one of ordinary skill in the art would have understood all along that the adjusting device does not adjust a position of the second tool part. Thus, one reason that the declaration is not persuasive is that it changes the function of the “adjusting device”. A second reason that the declaration is not persuasive is that it asserts two different, unrelated structures including a screw and a valve correspond to the “adjusting device”. If the “adjusting device” 
Next, the Appellant argues at page 13 of the Appeal Brief that the recitations in claim 1 that “said force storage element urging said counter tool towards said first tool part” is definite because the Appellant asserts that this recitation is not in contradiction with prior recitations in claim 1. The Appellant states, “Either of the first and second tool parts can be either an ultrasonic oscillating structure or an anvil with a counter tool, while the other of the first and second tool parts must then be the other of the oscillating structure or the anvil.” The Appellant’s argument is not persuasive. To the contrary, the Appellant’s argument supports a finding that claim 1 is indefinite. Claim 1 at lines 18-20 (line numbers relative to the claims of 18 December 2020) recites, “urging said counter tool towards said first tool part”. Yet the Appellant argues that the first tool part can include the counter tool. If the counter tool includes the first tool part, what is required to urge the counter tool toward the first tool part? This limitation becomes nonsensical if the first tool part is permitted to include the counter tool. Thus, claim 1 is indefinite because it is unclear how to interpret the limitation “urging said counter tool towards said first tool part” when the first tool part includes the counter tool as previously permitted by the claim (see claim 1 at lines 13-16). 
Turning to the rejection of claims 1, 4, 6, 9, 10, and 13-22 under 35 USC 103 as being unpatentable over Lipari in view of Engle et al. and Schneider et al., the Appellant argues under the 2. Applicant’s Response beginning page 20 of the Appeal Brief that, “Lipari does not disclose a device with a movement of the first tool part which leads to a passive movement of the second tool part” as required by claim 1. This argument is not persuasive because it is against the Lipari reference individually, rather than against Lipari as modified. In response to Appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the present case, the rejection does not rely on Lipari for disclosing the features at issue. Instead, the Engle reference is relied upon for its teaching of a carriage that cooperates with a first tool part to move the first tool part such that the second tool part is moved into an operating position using the first tool part (see paragraph 6 at pages 11-12 of the Office action of 12 June 2020). Therefore, the Appellant’s argument is not persuasive because it is against Lipari alone, rather than Lipari as modified as set forth in the rejection.
Next, still regarding the rejection of claims 1, 4, 6, 9, 10, and 13-22 under 35 USC 103 as being unpatentable over Lipari in view of Engle et al. and Schneider et al., the Appellant argues against this rejection at page 21 of the Appeal Brief, asserting “if both tool parts are moved actively, at least an additional control device would be necessary which coordinates the different active movement of the tool parts in order to prevent uncontrolled contact between the tool parts”. This argument is not persuasive because it improperly assumes that some additional control device is necessary to coordinate movement. Critically, Engle already discloses that each of its tool parts “16” and “26” is moveable with separate control means “28” for the first tool part “26” and positioning means “24” for the second tool part “16”. Engle does not explicitly teach the need for some additional control device as asserted by the Appellant’s arguments, and thus Engle is evidence that no ‘additional control device’ is required merely because each of the first tool part and the second tool part moves. The Appellant’s 
	Continuing to argue against the rejection of claims 1, 4, 6, 9, 10, and 13-22 under 35 USC 103 as being unpatentable over Lipari in view of Engle et al. and Schneider et al., the Appellant argues at page 21 of the Appeal Brief that there is no motivation to modify Lipari in view of Engle. However, this argument is not persuasive because it does not address the motivation clearly articulated at the first full paragraph of page 12 of the Office action mailed 12 June 2020. Even though Engle may teach that its device is for processing film canisters, it remains the case that providing Lipari with a carriage that moves the first tool part upward away from the second tool part and with a stop that cooperates with the carriage as taught by Engle is advantageous in order to provide additional space for the insertion and removal of workpieces being processed, with the stop aiding in setting the position of the first tool part when moved into its operating position from a ‘workpiece loading’ position in which the first tool part is spaced away from the second tool part. The Appellant does not dispute the advantages set forth in the Office action of 12 June 2020, nor does the Appellant dispute the application of KSR Rationale A - Combining prior art elements according to known methods to yield predictable results as set forth in the Office action. Therefore, the Appellant’s assertion that there is no motivation for modifying Lipari by making its first tool part movable via cooperation with a carriage is not persuasive because the argument fails to address the motivation explicitly set forth in the Office action.
	Turning to the particular resonance frequency of the second tool part as recited in claim 1, the Appellant argues that Schneider does not teach a resonance frequency of the second tool part to be between 2 and 600 Hz as required by claim 1. This argument is not persuasive for two reasons: (1) Schneider teaches providing an anvil with a relatively large mass and supporting the mass with a relatively soft spring, such that Schneider suggests providing the anvil with a low resonance frequency; and (2) the advantage described in the present application of preventing damage to the working Clark, such that the claimed resonance frequencies are not critical. As explained in the Office action of 12 June 2020 at the first full paragraph of page 14, Schneider’s teaching of a large anvil mass supported by a soft spring suggests to one of ordinary skill in the art experimenting with the mass and spring constant and providing a low resonance frequency. The resonance frequency of a spring-biased mass is a function of the selected mass and spring constant per the formula f = (1/2pi)(k/m)1/2, where f is the resonance frequency, k is the spring constant, and m is the mass. Schneider’s teachings thus suggest providing the anvil with a relatively low resonance frequency, since a soft spring and a high mass lead to a low resonance frequency. The particular selected resonance frequency is merely the result of routine experimentation resulting altering the magnitude of the mass and spring constant, and Schneider provides motivations for performing this routine experimentation (such motivations include oscillation energy applied by the sonotrode will be converted into desired heat in the workpiece, rather than merely leading to oscillations of the anvil, and avoiding system overload). As such, the examiner has established a proper prima facie case of obviousness under the requirements of MPEP 2144.05(II)(B). Further, the claimed resonance frequency of the anvil does not lead to any unexpected result because Clark already teaches providing an anvil with its own resonance frequency different from that at which an ultrasonic horn oscillates. The claimed resonance frequency therefore cannot be said to be critical to achieving some unexpected advantage. Likewise, the examiner has cited Sager merely for the proposition that a resonance frequency in the claimed range is known in the art, so there is a reasonable expectation of success in regards to selecting an anvil mass and spring constant that lead to a resonance frequency in the claimed range. As such, the Appellant has not rebutted the prima facie case of obviousness, and the rejection should be affirmed. 
Calemard in view of Engle et al. and Schneider et al., the Appellant argues under the heading 2. Applicant’s Response beginning at page 26 of the Appeal Brief that Calemard does not teach the second tool part remaining substantially on the apex of the working surface as required by claim 1. The Appellant asserts at page 27 of the Appeal Brief that the rejection is based on impermissible hindsight in selecting the resonance frequency of the anvil to achieve this result. This argument is not persuasive because Schneider and Clark, not the Appellant’s own disclosure, provide a teaching of selecting a low resonance frequency for the second tool part including the anvil. Indeed, the Appellant’s argument at pages 26-27 of the Appeal Brief is against Calemard on its own, rather than Calemard as modified as set forth in the Office action of 12 June 2020. Therefore, even if Calemard on its own does not teach the second tool part remaining substantially on the apex of the working surface, Calemard as modified as set forth in the Office action of 12 June 2020 does disclose this feature. (See also the discussion of the limitation “the second tool part remains substantially on an apex of a working surface of said first tool part” as discussed at page 31 of the Office action of 12 June 2020 – this discussion explains that this limitation is understood as being met whenever the resonance frequency of the anvil is within the range of 2 Hz to 600 Hz, such that this recitation describes a result that necessarily flows from the selected resonance frequency, rather than describing an additional limitation further narrowing the claimed anvil resonance frequency.) In summary, the rejection should be affirmed because Calemard as modified includes the anvil having a resonance frequency that causes the second tool part to remain substantially on an apex of a working surface of the first tool part.





Respectfully submitted,
/EVAN H MACFARLANE/Examiner, Art Unit 3724                                                                                                                                                                                                        
Conferees:
/ANDREA L WELLINGTON/Supervisory Patent Examiner, Art Unit 3724      

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725                                                                                                                                                                                                            

                                                                                                                                                                                              { 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.